Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
 
Response to Amendment
	The Office Action is in response to Amendments submitted on 07/02/2021 wherein claims 1, 2, 6-11, 17, 18, and 20-29 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see Applicants’ Arguments/Remarks, filed 07/02/2021, have been fully considered and are persuasive.  The 25 U.S.C. 103 rejections have been withdrawn. 



Analysis of Closest Prior Art

Regarding Claim 1:
Benson (US20120010865) teaches a computer-implemented method for estimating reservoir productivity as a function of depth in a subsurface volume of interest, the method being implemented in a computer system that includes one or more physical computer processors, non- transient electronic storage, and a graphical user interface, comprising 
obtaining, from the non-transient electronic storage, subsurface data and well data corresponding to the subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity, 
using, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein 
a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest; 
generating, with the one or more physical computer processors, multiple refined production parameter graphs from the refined production parameter values , wherein a given refined production parameter graph specifies the refined production parameter values for a corresponding production parameter as a function of well production 

Mohaghegh (US20160042272) teaches:
obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest;
applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values; 
wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the productivity are identified;
the given refined production parameter graph providing visualization of marginal effect of a given production parameter on the productivity, the visualization of the marginal effect enabling an interpretation of natural thresholds or trends on the productivity.
McLellan (US20140310634) teaches:
using the graphical user interface and 


Regarding Claim 9: 
Benson (US20120010865) teaches a computer-implemented method for estimating reservoir productivity as a function of depth in a subsurface volume of interest;
the method being implemented in a computer system that includes one or more physical computer processors, non- transient electronic storage, and a graphical user interface, comprising
obtaining, from the non-transient electronic storage, subsurface data and well data corresponding to a subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity;

a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest;
generating, with the one or more physical computer processors, multiple refined production parameter graphs from the refined production parameter values, wherein a given refined production parameter graph specifies the refined production parameter values for a corresponding production parameter as a function of well production.
Mohaghegh (US20160042272) teaches:
obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest;
applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values, wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the productivity are identified, wherein the relative effect of the individual ones of the multiple production parameters on the productivity is presented within a Boruta plot;

McLellan (US20140310634) teaches:
displaying, via the graphical user interface, the multiple refined production parameter graphs.

Regarding Claim 18: 
Benson (US20120010865) teaches A system configured for estimating reservoir productivity as a function of depth in a subsurface volume of interest, the system comprising: non-transient electronic storage; one or more physical computer processors configured by machine- readable instructions to:
obtain, from the non-transient electronic storage, subsurface data and well data corresponding to a subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity;
use, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein
a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest;

generate, with the one or more physical computer processors, one or more user input options to limit the refined production parameter values corresponding to individual ones of the multiple refined production parameters.
Mohaghegh (US20160042272) teaches:
obtain, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest;
apply, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values;
wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the 
the given refined production parameter graph providing visualization of marginal effect of a given production parameter on the productivity, the visualization of the marginal effect enabling an interpretation of natural thresholds or trends on the productivity.
McLellan (US20140310634) teaches:
display, via the graphical user interface, the multiple refined production parameter graphs; and
receive, via the graphical user interface, the one or more user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values; generate, with the one or more physical computer processors, a representation of estimated reservoir productivity as a function of depth in the subsurface volume of interest using visual effects to depict at least a portion of the limited production parameter values, based on the one or more user input options selected; and display, via the graphical user interface, the representation.

Allowable Subject Matter
Claims 1, 2, 6-11, 17, 18, and 20-29 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 8, and 18, Claims are allowed because the closest prior art, Benson, Mohaghegh and McLellan, either singularly or in combination, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863